This is an appeal from the opinion of the Attorney General, approving an issue of $88,000 of road bonds voted by the voters of Harris District, Wood County, under sections 16, 17, and 18, chapter 47; Barnes' Code, 1923.
The objection here is that neither the petition nor the order of the county court calling the bond election shows the termini nor the extent of the four roads to be improved. *Page 249 
A copy of the petition for the improvement, except the names of the petitioners, and a copy of the engineer's report on the estimated cost, were inserted in the court's order. They are as follows:
  "TO THE HONORABLE COUNTY COURT OF WOOD COUNTY, WEST VIRGINIA:
    The undersigned legal voters of and residing within the magisterial district of Harris in the county of Wood and state of West Virginia, respectfully petition your honorable body to improve certain roads in said district hereinafter designated, the said improvement to be as hereinafter set forth, and for that purpose to submit to the voters of said district at a special election to be held for the purpose the question of authorizing a bond issue in said district in the sum of $88,000, the proceeds to be applied to the improvement of said roads in the proportion hereinafter designated.
    The roads to be so improved and the kind and character of the improvements thereon being as follows:
    First. The road leading from Belleville through Renius to the line of said district at the north fork of Lee Creek near Eli known as the back road or creek road from Belleville to Parkersburg, beginning at Belleville and continuing toward Eli until the sum of $40,000 is expended, the improvement to be the necessary draining and grading and the construction of a fourteen foot road with rock bed and four inches of gravel on top, the same being commonly known as the Telford method of road improvement.
    Second. The road leading from Belleville up the south fork of Lee Creek, beginning at Belleville and continuing up said road until the sum of $20,000 is expended, the character of improvement thereon to be the same as that designated for the road described above as 'First.'
    Third. The road leading from Belleville up Main Pond Creek, beginning at Belleville and continuing up said road until the sum of $20,000 is expended, the character of the improvement thereon to be the same as that specified for the roads above described as 'First' and 'Second'.
    Fourth. The road known as the road between Eli and Wadesville, beginning at the Catholic Church and continuing on the said road to Wadesville until the sum *Page 250 
of $8,000 is expended, the character of the improvement thereon to be the same as that specified for the roads above described as 'First,' 'Second,' and 'Third,'
    All of said work to be done under the supervision of engineers appointed by your honorable body for that purpose.
    Subsequently, to-wit, on the 29th day of May, 1923, at a regular session of the county court held in and for the said county of Wood at the court house thereof the following order was entered, to-wit:
    J. V. Dunbar and William Shaver who were heretofore appointed as engineers to make an investigation and report to the court an estimate of the probable cost of the improvement of the four certain roads in the magisterial district of Harris described in the petition of W. C. Burdette and others heretofore filed, this day filed their estimate of the cost of the said improvement per mile, which estimate is ordered to be recorded and which said report is in words and figures as follows:
                              Parkersburg, W. Va., May 26th, 1923.
  To the Honorable County Court of Wood County, W. Va.
Gentlemen:
    The undersigned having been appointed by your honorable court to make a survey or estimate of the cost to grade and improve the following roads in Harris District near Belleville as proposed in the call for a bond issue for Harris District, Wood County, W. Va., hereby make the following report:
  PRELIMINARY ESTIMATE OF COST TO GRADE AND PAVE A FOURTEEN FOOT ROAD ON A TELFORD BASE AND FOUR INCHES OF GRAVEL ON TOP OR TOTAL DEPTH OF TWELVE INCHES.
Cost per Mile.
  Grading, 3,500 cu. yds. at 40c ........... $ 1,400 Stone and gravel, 2800 cu. yds. at $1.65 ...............................   4,620 Spread and placed, included. Drainage, per mile .......................     300 Rolling, per mile ........................     100 ------- $6,420 *Page 251
    Roads proposed to be paved out of the ............................... $88,000 Bond issue, as follows: On the main road from Belleville to Eli .. $40,000 Big Pond Creek Road ...................... 20,000 South Fork of Lee Creek from out of Belleville .............................  20,000 Wadesville Road, leading by Eli to Wadesville .............................   8,000 ------- Total .......................... $88,000
                      Very respectfully, J. V. DUNBAR WM. SHAVER."
Among other pertinent matters, the order further recites:
    "And it further appearing to the court, from the report of J. V. Dunbar and William Shaver, heretofore appointed as special engineers to make an investigation and estimate of the probable cost of the proposed improvement of the said four roads in the said magisterial district of Harris hereinbefore described, that the estimated cost per mile of said improvements is $6,420 based upon a fourteen foot road with rock (Telford) base and 4 inches of gravel on top, beginning at Belleville on the Belleville and Eli road and extending through Renius to the line of said district at the North Fork of Lee Creek near Eli, known as the Back Fork or Creek Road, being the road first described in the petition, and beginning at Belleville and continuing up the South Fork of the Lee Creek Road, being the road second described in said petition, and beginning at Belleville and continuing up the Main Pond Creek Road, being the road third described in the said petition, and beginning at the Catholic Church on the road known as the road between Eli and Wadesville and continuing on said road to Wadesville, being the road described as fourth in said petition, and proceeding on each of said roads as far as the proceeds from the issue of the bonds hereinafter provided for will permit, appropriating $40,000 of the same to the Belleville and Eli Road and $20,000 of the same to each of the said other two roads above described, numbered 'second' and 'third', and $8000 to the said road from Eli to Wadesville described above as 'fourth.' "
The order, after approving the engineer's report, provides *Page 252 
that the work shall begin at the beginning points hereinbefore designated for each separate improvement and continue along the designated routes until the respective amounts allotted to the several projects shall be exhausted.
Appellants' counsel contends that but one terminus is mentioned for each project, namely, the point of the beginning. That is true. No one can determine how far the improvement will extend on any one of the routes until the contract therefor is let; and that would be true even if the engineers' report had made an estimate of the distance on each road the money allotted to it would go. It is further urged that the estimate of "$6,420 per mile" is an estimate on but one mile and does not cover the several projects. We do not think this is a fair interpretation of the report, but that properly construed this means the average cost per mile when applied to the whole of the four projects.
There is nothing, however, in the reports that would mislead anybody. The plan of beginning at a designated point and applying the allotment for each road from that point as far as the money will go is ordinarily the best and surest way of the separate projects getting their share of the funds. We think the different improvements proposed are fairly and clearly pointed out and described, and that the statute, sec. 106, chapter 43, Barnes' Code, 1923, has been substantially complied with. The statute requires that the order submitting the proposition shall contain a summary of the engineers' report, "setting forth the approximate extent and estimated cost of the proposed road improvement." The exact cost is furnished here, and if the estimated average cost per mile is divided into the total amount allotted for each project, the "approximate extent" of each road that can be improved out of the available funds is ascertained.
For the foregoing reasons, we approve the finding of the attorney general, and deny the relief prayed for.
Action of Attorney General approved, and petition dismissed. *Page 253